Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
Information Disclosure Statement
Two versions of the most recent IDS have been filed (both dated 2/17/21), one of which includes an incomplete citation for one of the documents.  The version with the incomplete citation has been crossed out and all references are considered in the version with the complete citation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-63654 (JP’654) in view of Watanabe, US PGPub 2013/0129264.
formed by blasting a shot media containing chrome on the metallic sliding portion (this recitation is stating how the surface is “formed”, this is a product by process recitation, the resulting structure is a sliding portion with a chromium layer, regardless of how the layer is applied and treated JP’654 discloses a base metal with a chromium coating that is modified by blasting, see paragraph 0039, and thus meets all the structural requirements set forth by the claim, see MPEP 2113).
JP’654 does not disclose that the metallic sliding portion contacts a lubricant containing molybdenum.
Watanabe teaches the use of a lubricant containing molybdenum (see paragraph 0015) in a sliding member/mechanism to provide a low friction and low wear configuration (see paragraph 0014).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify JP’654 and use any previously known lubricant, including one containing molybdenum, as taught by Watanabe, for the purpose of providing a low friction and low wear configuration to the sliding members, the lubricant oil itself providing low-friction 
Regarding claim 2, JP’654 discloses that a surface roughness Ra of the sliding portion (metal base, the sliding portion is the metallic base element that the layer is applied to according to claim 1) is within a range of 0.03 to 0.4 µm (paragraphs 0036-0037 of the attached translation is discussing the surface roughness of the metal plate being 0.3 to 5 µm, at least the value of 0.3 is within the claimed range).
Regarding claim 3, JP’654 discloses the sliding member is a gear or a bearing (a slide member in general is also known as a plain bearing, however paragraph 0013 also discloses that the plate can be used in a drawing roller (bearing element) used to support and move material through a drawing device). 
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
Applicant again argues that the interpretation used in the office action is not consistent with paragraph 0017 of the prior art and that the prior art does not disclose a layer of essential chromium metal or chromium metal and chromium oxide. Paragraph 0017 is stating that the invention is a layer of chromium plating where the hardness is determined based on the amount of chromium carbide in the layer.  Paragraph 0017 does not set forth a specific amount of non-chromium metal present and is only teaching that hardness of “chromium plating” can be adjusted by adjusting the chromium carbide content. 
The current amendment is now stating that there is “essential chromium metal” that makes up the layer or “chromium metal and chromium oxide”.  It is first noted that “essentially” is not limited to a specific amount so any combination of chromium metal and chromium carbide in the reference that is greater than 50% of chromium metal could meet this recitation.  The reference goes on to further state that chromium carbide phase, the amount of chromium converted to chromium carbide doing manufacturing, is 1-8% (see paragraph 0046), thus the remainder of the chromium plating would be 92-99% chromium metal this meets the requirement of “essentially” under the broadest reasonable interpretation. 
While the reference does address adding carbon to produce the hard chromium layer to improve upon straight chromium metal this is not teaching away from an “essentially chromium metal” layer since the disclosure clearly states that 1% of the carbide phase can provide the improvement (based on the ranges in paragraph 0046) so 99% chromium metal and 1% chromium carbide would meet the requirement of the claim and is not teaching away from “essentially chromium metal”.
In summary, the claim is providing for two possible material compositions one that is “essentially chromium metal” or “chromium and chromium oxide”.  “Essentially” is not limited to any specific range and under the broadest reasonable interpretation can include anything higher than 50%, however the primary reference provides a specific example of how much of the chromium is being converted to chromium carbide, that being 1-8% of the carbide phase being present.  This results in a range of 92-99% 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656